Warner, J.,
concurring.
The deed from the city of Macon to John T. Lamar, as trustee for Mrs. McLaughlin to the two-acre lot did not create a separate estate in her, and the marital rights of her husband attached thereto, and vested the title in him by operation of law; the deed of A. R. McLaughlin, the husband, to the firm of White and McLaughlin, conveyed the one undivided half of said lot to White, the other undivided half was the property of McLaughlin. The sheriff’s sale under an execution against White, and the sheriff’s deed conveyed only such title as White had in the property, which *119was only one undivided half thereof, and all the subsequent purchasers of that undivided half of the lot deriving their title through the original conveyance of McLaughlin to that undivided half of the lot, who were bona fide purchasers, claiming under that original conveyance of title by him, are entitled to be protected as such against the plaintiff’s action to recover the land. The plaintiff’s counsel requested the Court to charge the jury, “That defendant did not get a full title through the deed to White & McLaughlin, unless he prove the title from both these purchasers ; that a deed from White alone, or a sheriff’s deed purporting to convey the title or property of White only, could give title to only one-half of the land, an undivided half, unless McLaughlin was present and assisted, or by some positive act misled the buyer; that although he knew of the land being advertised, the law did not oblige him to go to the sale and notify the buyer of his claim or title.” This charge, in view of the facts of this case, should, in my judgment, have been given'to the.jury. The fact that there was an outstanding title in McLaughlin to the undivided half of the land obtained in virtue of his marital rights, as the husband of his wife, who had notiee oj the trust and that the land was purchased with the trust funds, could not be set up as a defense to defeat the plaintiff’s right to recover that undivided half of the lot in dispute, nor would the facts l'elied on operate as an estoppel to conclude the rights of McLaughlin to sue for the undivided half of the land, much less the plaintiff, whose trust funds paid for it, as against McLaughlin’s title to the undivided half-interest in the two-acre lot conveyed by the city of Macon, who had notice at the time he acquired his title thereto, that the land was paid for with the trust funds of the plaintiff under, the marriage settlement.